  Case 1:20-cv-00161-RJD Document 11 Filed 04/23/20 Page 1 of 3 PageID #: 69



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – X

UNITED STATES OF AMERICA,                                  DEFAULT JUDGMENT AND
                                                           DECREE OF FORFEITURE
                      Plaintiff,                           AND ORDER FOR DELIVERY

               -against-                                   Civil Action No. 20-CV-161

FORTY-FOUR THOUSAND TWO                                    (Dearie, J.)
HUNDRED SIXTY-ONE DOLLARS AND                              (Levy, M.J.)
TWO THOUSAND FIVE HUNDRED
FIFTY EUROS, MORE OR LESS, SEIZED
FROM 1370 TRINITY DRIVE, MENLO
PARK, CALIFORNIA, AND ALL
PROCEEDS TRACEABLE THERETO,

                       Defendant in rem.

– – – – – – – – – – – – – – – – – – – – X

              WHEREAS, Plaintiff, United States of America, commenced the above-

captioned action by filing a Verified Complaint in rem (the “Complaint”) on or about January

8, 2020, seeking the forfeiture, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C), of the

defendants in rem, i.e., approximately forty-four thousand two hundred sixty one dollars in

U.S. Currency ($44,261) and two thousand five hundred fifty Euros (€2,550), as well as all

proceeds traceable thereto (the “Defendant Funds”) (Docket No. 1);

              WHEREAS, this Court issued a Warrant for the Arrest of Articles in rem on or

about January 14, 2020, authorizing the seizure of the Defendant Funds (Docket No. 5);

              WHEREAS, notice of this action was published on an official internet

government forfeiture website, www.forfeiture.gov, for at least thirty (30) consecutive days,

beginning January 22, 2020 and ending February 20, 2020, in accordance with Rule
  Case 1:20-cv-00161-RJD Document 11 Filed 04/23/20 Page 2 of 3 PageID #: 70



G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions (the “Supplemental Rules”) (Docket No. 6);

              WHEREAS, the United States served direct notice of this action, including a

copy of the Complaint, on Alejandro Toledo and Eliane Toledo, the only known potential

claimants to the Defendant Funds (Docket No. 7);

              WHEREAS, no one has filed a claim to the Defendant Funds, or has sought

additional time in which to do so, and the time to do so has expired; and

              WHEREAS, on March 30, 2020, the Clerk of the United States District Court

for the Eastern District of New York entered a Certificate of Default in this action (Docket No.

9).

              UPON the Declaration of Laura D. Mantell, Assistant United States Attorney,

dated April 22, 2020, the Certificate of Default, and upon all papers filed and proceedings had

herein, and pursuant to 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C);

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

       1.     Pursuant to 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C), the Defendant Funds

are hereby forfeited and condemned to the use and benefit of the United States for the reasons

set forth in the Complaint.

       2.     All persons or entities known or thought to have an interest in, or claim to, the

Defendant Funds, having been given due notice of these proceedings, and none of those

persons or entities having filed a claim, answer, or other response to the Complaint of any

kind, the default of all persons having any interest in the Defendant Funds is hereby noted.

       3.     The United States Marshals Service and/or the Federal Bureau of Investigation,

and their respective agents or contractors, shall dispose of the Defendant Funds in accordance
                                               2
  Case 1:20-cv-00161-RJD Document 11 Filed 04/23/20 Page 3 of 3 PageID #: 71



with all applicable laws and regulations.

         4.   This Court shall retain jurisdiction over this action to enforce this Default

Judgment and Decree of Forfeiture and Order for Delivery.

         5.   The Clerk of this Court shall forward four (4) certified copies of this Default

Judgment and Decree of Forfeiture and Order for Delivery to the United States Attorney for

the Eastern District of New York, Attention: Melissa Thorpe, FSA Paralegal, 271-A Cadman

Plaza East, 7th Floor, Brooklyn, New York 11201.

Dated:        Brooklyn, New York
              April 23, 2020


                                            SO ORDERED:

                                              /S/ Raymond J. Dearie
                                            ____________________________________
                                            HONORABLE RAYMOND J. DEARIE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF NEW YORK




                                              3
